                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
 DAVID DELL’AQUILA, on behalf of                 )
 himself and all others similarly                )   Case No. 3:19-cv-00679
 situated,                                       )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )   JUDGE WILLIAM L.
                                                 )   CAMPBELL, JR.
 WAYNE LaPIERRE, THE NATIONAL                    )
 RIFLE ASSOCIATION OF AMERICA,                   )   MAG. JUDGE JEFFERY S.
 and THE NRA FOUNDATION, INC.,                   )   FRENSLEY
 .                                               )
      Defendants.                                )
                                                 )
                                                 )
                                                 )

                     DECLARATION OF WILLIAM A. BREWER
                IN SUPPORT OF MOTION TO APPEAR PRO HAC VICE
        I, William A. Brewer, pursuant to Local Rule 83.01(b) for the United States

District Court for the Middle District of Tennessee, hereby declare under penalty of

perjury that the following facts are true and correct:

        1.     My full name is William A. Brewer and I am an attorney at the law firm of

Brewer, Attorneys & Counselors, with the following contact information:

               750 Lexington Ave
               14th Floor
               New York City, NY 10022
               Office: 212.527.3024
               Fax: 212.751.2849
               wbb@brewerattorneys.com


        2.     I seek to appear as counsel for Defendant the National Rifle Association of

America in the above-captioned action.


                                             1

      Case 3:19-cv-00679 Document 19-1 Filed 11/12/19 Page 1 of 2 PageID #: 72
       3.      I am not a resident of this District, nor do I maintain an office in this

District for the practice of law.

       4.      I will serve as co-counsel with W. Allen McDonald of Lacy, Price &

Wagner, P.C., 249 N. Peters Road, Suite 101, Knoxville, TN 37923-4917.

       5.      I am a member of the United States District Court for the Southern District

of New York.

       6.      I am in good standing as a member of the New York bar; have never been

suspended, disbarred, or otherwise disciplined by any such bar; and am not subject to

any disciplinary proceedings in any such bar.

       6.      Attached is a Certificate of Good Standing from the U.S. District Court for

the Southern District of New York.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on: November 12, 2019

                                               s/ William A. Brewer
                                               William A. Brewer




                                               2

   Case 3:19-cv-00679 Document 19-1 Filed 11/12/19 Page 2 of 2 PageID #: 73
